Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-17 are presented for examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the remark, applicant argued (1) Nothing in Vrzic address a 3GPP legacy network, much less the claimed 3GPP legacy subnetwork in a communication network that includes both the first management system managing a 3GPP 5G subnetwork and a second management system managing the 3GPP legacy subnetwork.  Vrzic also does not address a non-3GPP network, much less the claimed non-3GPP subnetwork in a communication network that includes both the first management system managing a 3GPP 5G subnetwork and a second management system managing the non-3GPP subnetwork.  

Examiner traverse the argument:
As to point (1), Vrzic disclosed to integrate Operational Support System (OSS), which is known to include functions for managing network such as network configuration, service provisioning 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vrzic, US 2017/0086118.

As per claim 1, Vrzic taught the invention including a method for providing a network function supporting end-to-end communication services with network slices and communication services without network slices in a communication network (0021-0022), the communication 
Providing an interface between the first management system and the second management system, wherein the first management system and/or the second management system comprises a plurality of network management functions and/or network management function instances (pp. 0037-0040, 0047-0048, 0053); and
Selecting one or more of the plurality of network management functions and/or network management function instances in response to a service request based on a load balancing requirement, a minimum latency requirement defined by the service request and/or a quality of a service requirement defined by the service request (pp. 0024, 0037, 0040, 0053, 0065).  

As per claim 2, Vrzic taught the invention as claimed in claim 1.  Vrzic further taught to comprise providing an interface between the plurality of network management functions and/or network management function instances of the first management system and/or between the plurality of network management functions and/or network management function instance of the second management system (figure 1).  

As per claim 6, Vrzic taught the invention including a communication network for providing end-to-end communication services, including communication services with network 
a first management system managing a 3GPP 5G subnetwork of the communication network (pp. 0029-0031);
a second management system managing a 3GPP legacy subnetwork and/or a non-3GPP subnetwork of the communication network (pp. 0038-0039); and
at least one network function supporting the end-to-end communication services, the network function being configured to:
Provide an interface between the first management system and the second management system, wherein the first management system and/or the second management system comprises a plurality of network management functions and/or network management function instances (pp. 0037-0040, 0047-0048, 0053); and
Select one or more of the plurality of network management functions and/or network management function instances in response to a service request based on a load balancing requirement, a minimum latency requirement defined by the service request and/or a quality of a service requirement defined by the service request (pp. 0024, 0037, 0040, 0053, 0065).  

As per claim 11, Vrzic taught the invention as claimed in claim 6.  Vrzic wherein the communication network comprises a plurality of instances of the first management system (pp. 0029-0031, pp. 0037-0040, 0047-0048, 0053).

As per claim 12, Vrzic taught the invention as claimed in claim 6.  Vrzic wherein the second management system is configured to manage a 3GPP legacy subnetwork of the communication network, and wherein the second management system comprises a network manager (NM), a domain manager (DM), and/or an element management (EM) (pp. 0050).

As per claim 13, Vrzic taught the invention including a non-transitory computer readable medium storing program code executing on a computer to cause the computer to perform a network function supporting end-to-end communication services in a communication network, the communication services including communication services with network slices and communication services without network slices (0021-0022), the communication network comprising a first management system managing a 3GPP 5G subnetwork of the communication network (pp. 0029-0031) and a second management system managing a 3GPP legacy subnetwork and/or a non-3GPP subnetwork of the communication network (pp. 0038-0039), the network function comprising:
Providing an interface between the first management system and the second management system, wherein the first management system and/or the second management system comprises a plurality of network management functions and/or network management function instances (pp. 0037-0040, 0047-0048, 0053); and
Selecting one or more of the plurality of network management functions and/or network management function instances in response to a service request based on a load balancing requirement, a minimum latency requirement defined by the 

As per claim 14, Vrzic taught the invention as claimed in claim 13.  Vrzic further taught wherein the network function further comprises providing an interface between the plurality of network management functions and/or network management function instances of the first management system and/or between the plurality of network management functions and/or network management function instance of the second management system (figure 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrzic, US 2017/0086118, in view of obviousness.

As per claim 3, Vrzic taught the invention as claimed in claim 1.  Vrzic did not specifically teach to further comprise forwarding the service request and/or the service requirement defined by the service request to the selected network management functions and/or network management function instances.  However, the concept of forwarding information to the corresponding destination is a common practice well known in the art.  It would have been 

As per claim 5, Vrzic taught the invention as claimed in claim 1.  Vrzic further taught to comprise:
Maintaining a repository of information about the plurality of network management functions and/or network management instances (pp. 0037: pool of CSM).

Vrzic did not specifically teach to update the repository upon receiving the service request from other network management functions and/or network management function instances.  However, it is common practice to update the repository as part of maintenance.  Vrzic disclosed to maintain the repository, which is a motivation to keep the repository updated (pp. 0037).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Vrzi further keeping the repository updated in order manage the resources and provide the requested services.

As per claim 15, Vrzic taught the invention as claimed in claim 13.  Vrzic did not specifically teach wherein the network function further comprises forwarding the service request and/or the service requirement defined by the service request to the selected network management functions and/or network management function instances.  However, the concept of forwarding information to the corresponding destination is a common practice well known in the 

As per claim 17, Vrzic taught the invention as claimed in claim 13.  Vrzic further taught wherein the network function further comprises maintaining a repository of information about the plurality of network management functions and/or network management instances (pp. 0037: pool of CSM).

Vrzic did not specifically teach to update the repository upon receiving the service request from other network management functions and/or network management function instances.  However, it is common practice to update the repository as part of maintenance.  Vrzic disclosed to maintain the repository, which is a motivation to keep the repository updated (pp. 0037).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Vrzi further keeping the repository updated in order manage the resources and provide the requested services.

Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrzic, US 2017/0086118, in view of Yoo et al (Yoo), US 2017/0289791.

As per claim 4, Vrzic taught the invention as claimed in claim 1.  Vrzic did not specifically teach to further comprise generating at least one local identifier for one network management function and/or network management function instance and the selected network 

As per claim 16, Vrzic taught the invention as claimed in claim 13.  Vrzic did not specifically teach wherein the network function further comprises generating at least one local identifier for one network management function and/or network management function instance and the selected network management functions and/or network management function instances, the local identifier being used to store a mapping of management function instances into a local mapping database.  Yoo taught to generate at least one local identifier for one network management function and/or network management function instance and the selected network management functions and/or network management function instances, the local identifier being used to store a mapping of management function instances into a local mapping database (pp. 0018-0019, 0089, 0112, 0140-0142: ID generated for mapping in UE is stored in the local storage of the UE).  It would have been obvious to one of ordinary skill in the art at the time the .  

Claims 7-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrzic, US 2017/0086118, in view of Narendra et al (Narendra), US 2020/0382386. 

As per claim 7, Vrzic taught the invention as claimed in claim 6.  Vrzic did not specifically teach wherein the first management system comprises a plurality of network management functions and/or network management function instances, including one or more instances of a communication service management functions (CSMF), one or more instance of a network slice management function (NSMF), and/or one or more instances of a network slices subnet management function (NSSMF).   Narendra taught to comprises one or more instance of a network slice management function (figure 6; pp. 0130).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Vrzic and Narendra in order to include NSMF in the orchestrator and provide management abilities for network slices such as creating subnet instances.  

As per claim 8, Vrzic and Narendra taught the invention as claimed in claim 7.  Vrzic further taught wherein the network function is configured as part of one network management function and/or network management function instance of the plurality of network management functions and/or network management function instances of the first management system (pp. 0037-0040, 0047-0048, 0053).  

As per claim 10, Vrzic and Narendra taught the invention as claimed in claim 8.  Vrzic further taught wherein the network management function and/or network management function instance comprises a repository of information about the plurality of network management functions and/or network management function instances (pp. 0037: pool of CSM).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrzic and Narendra as applied to claim 8 above, and further in view of Yoo et al (Yoo), US 2017/0289791.

As per claim 9, Vrzic and Narendra taught the invention as claimed in claim 8.  Vrzic and Narendra did not specifically teach wherein the one network management function and/or network management function instances comprises a local mapping database for storing local identifiers for the one network management function and/or network management function instance and the selected network management functions and/or network management function instances generated by the network function together with the identifiers of the managed entities.  Yoo taught wherein the one network management function and/or network management function instances comprises a local mapping database for storing local identifiers for the one network management function and/or network management function instance and the selected network management functions and/or network management function instances generated by the network function together with the identifiers of the managed entities (pp. 0018-0019, 0089, 0112, 0140-0142: ID generated for mapping in UE is stored in the local storage of the UE).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Vrzi, Narendra and Yoo in order for the UE to store information about the network slices and map the network slices with ID.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Larish et al, US 2019/0149425
Nielsen, US 2010/0329150 
Bader, US 2014/0227992

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
January 4, 2022